Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 1 of 20

United States Department of the Interior

Office of Hearings and Appeals
Interior Board of Land Appeals
801 N. Quincy St., Suite 300
Arlington, VA 22203

 

703-235-3750 703-235-8349 (fax)
TAYLOR ENERGY COMPANY LLC
IBLA 2010-12 & 2012-70 Decided October 29, 2018

Consolidated appeals from decisions of the Regional Director, Gulf of Mexico
OCS Region, Bureau of Ocean Energy Management, denying request to retain
insurance proceeds, together with disbursements, in lieu of offset against
supplemental deposits to trust account, and denying request to disburse trust account
funds, for decommissioning work in the Outer Continental Shelf of the Gulf of
Mexico. MS 5000 & MS 5422.

Decisions affirmed.

1. Outer Continental Shelf Lands Act: Decommissioning;
Outer Continental Shelf Lands Act: Oil and Gas Leases

Contracts entered into by the United States are construed
by the same standards as any contract between private
parties. The Board’s task in adjudicating contract disputes
is to give effect to the intent of the parties expressed in
the language of the contract they agreed to, based on our
understanding of its ordinary and commonly accepted
meaning. The parties’ intent must be gleaned from the
four corners of their contract, which is controlling unless
the language of the contract is reasonably susceptible to
at least two different constructions or is otherwise
ambiguous. In adjudicating contract disputes, the Board
exercises de novo review to read, interpret, apply, and
issue a final decision for the Department on the proper
interpretation of that contract.

APPEARANCES: Peter J. Schaumberg, Esq., James M. Auslander, Esq., and Fred R.
Wagner, Esq., Washington, D.C., and Bret A. Sumner, Esq., Michael K. Cross, Esq.,
Michael L. Beatty, Esq., William E. Sparks, Esq., and Malinda Morain, Esq., Denver,
Colorado, for Taylor Energy Company LLC; Lori R.F. Monroe, Esq., Office of the

193 IBLA 167 EXHIBIT
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 2 of 20

IBLA 2010-12 & 2012-70

Solicitor, U.S. Department of the Interior, Washington, D.C., for the Bureau of Ocean
Energy Management.

OPINION BY ADMINISTRATIVE JUDGE JACKSON

Taylor Energy Company LLC (Taylor) appeals from and petitions for a stay of
the August 28, 2009, decision (2009 Decision) of the Regional Director, Gulf of
Mexico OCS Region, Bureau of Ocean Energy Management (BOEM), denying Taylor’s
request to retain insurance proceeds and disbursements from its Trust Account, in
lieu of offsetting them against supplemental deposits to the Trust Account. Taylor
also appeals from a November 7, 2011, BOEM decision (2011 Decision) denying its
request for additional disbursements from the Trust Account for rig downtime costs
associated with its plugging and abandoning multiple wells.' The Board docketed
Taylor’s two appeals as IBLA 2010-12 and IBLA 2010-12, respectively. By Order
dated January 30, 2012, we granted Taylor’s request to consolidate its appeals, which
are now ripe for decision.”

BOEM’s decisions interpreted and applied the terms and conditions of a Trust
Agreement by and between Taylor, BOEM, and JPMorgan Chase Bank (Trust
Agreement), an Agreement to Implement Article IV of the Trust Agreement between
Taylor and BOEM (Disbursement Agreement), and their Agreement to Provide
Additional Bond (Bond Agreement), hereinafter collectively referred to as the
Agreements.* The Agreements provide for funding and managing disbursements
from the Trust Account for decommissioning activities on OCS leases where Taylor
was the lessee and operator.*

SUMMARY
When BOEM enters into contracts with a third party, it is bound by the

contract’s terms and conditions in the same manner and to the same extent as is the
third party. In deciding appeals involving contract language, terms, or conditions,

 

' References herein to BOEM include its predecessors, the Minerals Management
Service (MMS) and the Bureau of Ocean Energy Management, Regulation and
Enforcement, as appropriate.

* See Order dated April 26, 2018; Statement of Reasons filed May 27, 2016 (SOR);
Answer filed July 26, 2016; Reply filed Aug. 8, 2016.

* See Trust Agreement dated Mar. 19, 2008, Administrative Record (AR) 569-592;
Disbursement Agreement dated Nov. 20, 2009, AR 593-600; Bond Agreement dated
Mar. 19, 2008, AR 601-610.

* See Trust Agreement at 1 (Lease OCS-G 04931 (Mississippi Canyon Block 20),
Lease OCS-G 15459 and 5 wells (Mississippi Canyon Block 21), Lease OCS-G 15371
and 1 well (South Pass Block 73)).

193 IBLA 168
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 3 of 20

IBLA 2010-12 & 2012-70

the Board will give them their natural and most commonly understood meaning, so
long as our doing so does not lead to absurd results and is not contrary to the
contracting parties’ clearly expressed intent. When such contracts establish a trust
fund as a guaranteed source of funding to complete multiple tasks and allow required
deposits to be reduced if a task is completed without trust funds, the contracting
party is not entitled to reduce a future deposit unless the record shows it completed a
task without trust funds. And where a contracting party does not substantiate its
costs in the manner required by contract and show they were not paid by insurance
proceeds, it may be required to repay disbursements it was not entitled to receive
under its contract.

BACKGROUND

When Hurricane Ivan slammed into the Gulf of Mexico during September of
2004, it caused catastrophic damage to wells, facilities, and operations on Taylor’s
OCS Leases for Mississippi Canyon Blocks 20 and 21 and South Pass Block 73. Ivan
shifted the sea floor, toppled a platform, buried wells beneath 150 feet of mud, and
caused oil leaks in the area. In collaboration with BOEM, the Department’s Bureau of
Safety and Environmental Enforcement (BSEE), and the U.S. Coast Guard, Taylor
developed a “technologically feasible, safe, and unprecedented plan to decommission
the [offshore] . . . facilities,”° which relied heavily on the drilling of “intervention
wells” (IWs) because they were the “only means” for plugging and abandoning 25
producing wells on its OCS leases.° Ultimately, Taylor decided to relinquish its OCS
leases, decommission their facilities, and sell all assets used in its oil and gas
business.’

 

* SOR at 5S.

° Id.; see Plan of Operations for MC20A Decommissioning dated May 19, 2008
(Plan), AR 377. Intervention (or relief) wells were identified by reference to the well
they were paired with for plugging and abandoning purposes (e.g., IW-21 was paired
with A-21, a producing well drilled from Platform A).

” See Answer at 2 (“BOEM realized that once Taylor sold its income producing assets
and distributed the proceeds to its shareholder, it might not have sufficient funds to
perform . . . decommissioning, therefore in late 2007 and early 2008, BOEM issued
two Supplemental Bonding Orders to Taylor, requiring Taylor to post security in the
amount of $666,280,000 to ensure sufficient funds to pay for the cost of
decommissioning the MC20 site.”).

193 IBLA 169
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 4 of 20

IBLA 2010-12 & 2012-70

The Trust, Disbursement, and Bond Agreements

Taylor and BOEM entered into the Agreements to establish a lease-specific
abandonment account under rules implementing the Outer Continental Shelf Lands
Act (OCSLA).® In lieu of lease and areawide bonds under 30 C.F.R. § 556.900(a),
this abandonment account provides a secure source of funds to pay for
decommissioning undertaken by Taylor or by BOEM the event of default by Taylor.’
The rule at 30 C.F.R. § 250.1703 (What are the general requirements for
decommissioning?) requires OCS lessees and operators to: “Permanently plug all
wells”; “Remove all platforms and other facilities”; “Decommission all pipelines”; and
“Clear the seafloor of all obstructions created by your lease[.]” Each of these
regulatory obligations is a defined Obligation under the Trust Agreement and
identified in its Schedule A:

Ls permanently plug and abandon 25 wells in accordance with
C.F.R. §§ 250.1710-1717 “@ $25,500,000 per well”;
Zz. remove deck and flare broom in accordance with 30 C.F.R.

§§ 250.1725-1730 for $6,245,000;

3. clear the seafloor in accordance with 30 CF.R. §§ 250.1740-1743
for $6,535,000;

3. remove pipelines in accordance with 30 CF.R. §§ 250.1750-1754
for $3,000,000; and

4. remove contaminated soil in accordance with 30 CF.R.
§ 250.300."°

Schedule A concludes by stating “Total Cost Estimate: $666,280,000.”"'
The Trust Agreement provides a mechanism for making disbursements from

the Trust Account “for the actual costs of the Work performed and costs incurred to
satisfy the Obligations, [but these disbursements] cannot exceed the cost estimates

 

® See 30 C.F.R. § 556.904 (Lease-specific abandonment accounts); Answer at 2; see
generally 30 C.F.R. Part 556, Subpart I (Bonding).

° See 30 C.F.R. § 556.904(a) (2) (“You must fully fund the lease-specific
abandonment account to cover all cases of leases abandonment and site clearance as
estimated by BOEM.”).

'© Trust Agreement Schedule A.1 through A.5; see Trust Agreement § 1.2(d)
(Obligations defined).

'! Trust Agreement Schedule A at AR 590; see 30 C.F.R. § 556.904(a)(2) (“You must
fully fund the lease-specific abandonment account to cover all decommissioning costs
as estimated by BOEM within the timeframe the Regional Director prescribes.”).

193 IBLA 170
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 5 of 20

IBLA 2010-12 & 2012-70

shown in Schedule A.””” It also allows for partial disbursements of up to half the
estimated cost of the Work when an executed contract is presented to BOEM for that
Work, with the remaining half to be disbursed when that Work is completed."

The Disbursement Agreement establishes special procedures for approving and
making Trust Account disbursements for well decommissioning, pipeline
decommissioning, platform decommissioning, and other Obligations under the Trust
Agreement.'* Of particular importance here, it addresses downtime for drilling rigs
engaged in well decommissioning by adjusting their daily rig fee “on an equal
proportionate basis to each day the rig operated on a [Taylor] well,” which entitles
Taylor to an “additional disbursement for the rig fee for each day the rig operated on
that well, provided, that the total disbursement for any well shall not exceed
$25,500,000.”

The Bond Agreement specifies that making all deposits required of Taylor “will
be considered compliance with the [Supplemental Bond Order for $200,000,000,
dated November 30, 2007, and the Areawide Bond Order for $466,280,000, dated
March 10, 2009].”"° It requires Taylor to make an initial deposit of $400,000,000,
followed by supplemental deposits on June 3, 2008 ($38,250,000), March 23, 2009
($150,000,000), September 8, 2009 ($3,000,000), and September 21, 2009
($75,030,000).'’ As to insurance, it states:

Taylor will seek reimbursement from available insurance policies of all
funds it spends performing the performing the work required under the
[approved plan to complete the Obligations set forth in Schedule A].
Taylor will not be entitled to payment under the Trust Agreement for
costs reimbursed by insurance companies, but the amount of the
deposit required in section 2.3 shall reflect an offset equivalent to the

 

© Trust Agreement, § 4.1 (Disbursements for Obligations performed); see id. § 4.3
(Payment of Obligation Costs in Excess of the “Schedule A” Cost Estimates).

'3_Id. 8§ 4.1 (Disbursements for Obligations performed), 4.2 (Partial Payments for
Work Phase completion).

‘4 Disbursement Agreement Parts I (Well Decommissioning), II (Pipeline
Decommissioning), III (Platform Decommissioning), and IV (Other Obligations).

'S Td. Part I.D.1; see Trust Agreement Schedule A.1 (“$25,500,000 per well”).

'© Bond Agreement § 2.5.

7 Td. §§ 2.1 to 2.3; Trust Agreement § 2.2 (Funding of Trust Agreement); SOR at 7;
Answer at 3, 5 n.2; Reply at 3.

193 IBLA 171
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 6 of 20

IBLA 2010-12 & 2012-70

amount designated for work in Schedule A when that work is
completed with funds from any source."*)

Thus, if Work was completed before a supplemental deposit was due, Taylor was
entitled to reduce its mandatory deposit by “the amount designated for work in
Schedule A.””

Taylor’s Proposal and Request for Offsets under the Agreements

Taylor secured contracts, began decommissioning work, submitted insurance
claims required by the Bond Agreement, and requested disbursements from its Trust
Account under the Trust Agreement. Prior to the due date for making its final
supplemental deposits under the Bond Agreement, Taylor completed pipeline
decommissioning, requested and received disbursements of $3 million from its Trust
Account for that work, and later received $1.25 million in insurance proceeds to
reimburse it for its decommissioning costs.*° BOEM initially sought to “claw back”
$1.25 million of the $3 million in Trust Account disbursements, but it did not pursue
the matter once it realized the actual cost to decommission the pipeline exceeded
both disbursements and insurance proceeds for that work.”

 

'§ Bond Agreement § 2.4; see Trust Agreement § 4.1 (“No disbursements will be
given for amounts reimbursed to [Taylor] by insurance proceeds.”).

19 Id.; see SOR at 2 (“To account for the fact that Taylor might complete some of the
specified decommissioning work before the later installments were due, the Bond
Agreement provided for an ‘offset’ of later installment deposits for any work
completed prior to the date those deposits were due. The offset provision recognized
that there would be no need to ‘secure’ funds for the performance of specified
decommissioning work that Taylor had already paid for and performed.”), 15
(“BOEM would not need to ensure ‘compliance’ of an obligation already performed”).
20 See SOR at 3; Answer at 18 n.6.

1 See Answer at 13-14; Letter from BOEM dated May 22, 2009, at AR 368 (“[lf
Taylor’s] actual costs exceed the maximum amount of Trust disbursements permitted
by the Trust Agreement for a particular activity, then [Taylor] may retain insurance
proceeds equal to the costs greater than the disbursement. In that situation, there is
no duplication of payments[.]”); Taylor Letter dated Nov. 2, 2011, AR 45 (“BOEM
and Taylor are in agreement that Taylor is entitled to receive the full amount of
disbursements to which it is entitled under the Trust Agreement for an activity if it can
demonstrate that the total cost of the work completed exceeds the total allowable
Trust Account disbursement for that activity by an amount that is greater than the
insurance proceeds Taylor received for that same work.”).

193 IBLA 172
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 7 of 20

IBLA 2010-12 & 2012-70

By letter dated August 13, 2009, Taylor informed BOEM it received an
additional $62.6 million in insurance proceeds that might arguably be associated
with some of its work under the Trust Agreement, adding that the situation was
complicated by its insurer not identifying whether and to what extent these insurance
payments were made for decommissioning work required by the Trust Agreement.”
Taylor then proposed to make all supplemental deposits under the Bond Agreement
without any insurance offsets, in return for its keeping all insurance proceeds and all
disbursements under the Trust Agreement (e.g., no “claw back” of potentially
duplicative disbursements).” Characterizing the Agreements as creating a “zero-sum
game,” Taylor claimed its proposal would simplify implementation of the Trust
Agreement and avoid a “meticulous and time-consuming effort” to determine
whether and, if so, how much of its insurance proceeds duplicated past or future
disbursements for the same work.”

BOEM’s 2009 Decision

In its 2009 Decision, BOEM “declined to accept” Taylor’s proposal or to apply
its insurance proceeds as an offset to its final supplemental deposits under the Bond
Agreement.”? BOEM stated Taylor was not entitled to any offset because it “has not
yet completed any phase of the ‘work,’ as defined by the Trust Agreement.””” In
addition, BOEM stated it could “claw back” disbursements that are “later duplicated
by insurance proceeds,” but it did not then attempt to “claw back” any such
disbursements from Taylor.”

Taylor made its supplemental deposits under the Bond Agreement “in full,
under protest,” based on BOEM’s denial of its entitlement to any offsets.* Taylor
timely appealed from the 2009 Decision; the Board initially suspended its
consideration of this appeal by Order dated November 5, 2009.

 

to

See Taylor Letter dated Aug. 13, 2009 (Taylor Proposal), AR 359-63, at 4.

Id.

id..at4, 5s

See 2009 Decision at 1.

Id. at 2.

Id.; see id. at 1 (“[T]he reimbursement of insurance proceeds is not due until
[BOEM] confirms duplication of Trust [Account] funds disbursement and insurance
proceeds” (Emphasis added)), 3 (“If [BOEM] determines that there has been a
duplication of insurance proceeds and Trust Account disbursements, [it] will order
repayment to the Trust Account”); see also Answer at 14, 16; SOR at 4, 9.

8 Taylor Letters to BOEM dated Sept. 10 and 21, 2009, AR 348 and 354.

wo

wo

a

mow NM wR oN kw
-

~~

193 IBLA 173
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 8 of 20

IBLA 2010-12 & 2012-70

Developments after the 2009 Decision

Following issuance of the August 2009 decision, Taylor continued with its
decommissioning work, completing the plugging and abandonment of nine wells,
removing the platform deck and flare boom, and completing the removal of seafloor
obstructions and debris. Taylor certified the completion of this decommissioning
work, and BOEM, upon request, disbursed funds from the Trust Account to reimburse
Taylor for its associated costs.”

As its decommissioning work proceeded, Taylor agreed with BOEM and BSEE,
on occasion, to temporarily suspend its work pending assessment of associated risks.
During the periods of suspension, Taylor incurred downtime costs associated with its
decommissioning rig, used in drilling the Ws necessary for plugging and abandoning
the nine existing wells.°° The decommissioning rig remained under contract with
Taylor’s drilling contractor, and Taylor was required to pay its contractor for
downtime costs. Daily rates were incurred during periods of “down time” when the
rig sat idle, including when Taylor was prohibited from operating the rig during
hurricane season. There is no question that the Agreements provide for disbursement
of funds from the Trust Account for downtime costs.

By letter dated August 15, 2011, Taylor submitted a request for disbursement
of Trust Account funds, in the total amount of $13,057,394.12, for the rig downtime
costs, pursuant to Article IV of the Trust Agreement and section 1.D. of the
Disbursement Agreement.*! Taylor “certifie[d] that in relation to the 5 completed
wells in the well phase of the Plan (contained in Schedule A, item 1) that are
included in this [request] . . . the work was conducted and costs incurred[.]”*” BOEM
preliminarily denied the request in an August 19, 2011, letter, because the total
amount already disbursed from the Trust Account for plugging and abandoning the
nine wells ($218,083,723), together with the insurance proceeds already paid to
Taylor ($91,430,819.90) totaled $309,514,542.90, which exceeded its actual
decommissioning costs for these wells ($300,350,976.48), resulting in a Trust
Account “overpayment” to Taylor of $9,163,566.42.”’ It specifically noted “Taylor

 

to

° See SOR at 11.

Id.

1 See Taylor Letter to BOEM dated Aug. 15, 2011, AR 289.

Td.

°3 BOEM Letter to Taylor, dated Aug. 19, 2011, AR 274 (“Due to the overpayment of
compensation[,] . . . Taylor will not receive further BOEM[] disbursements pursuant
to the Trust Agreement for these nine completed intervention wells, including the
disbursement for [rig downtime costs].”).

193 IBLA 174
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 9 of 20

IBLA 2010-12 & 2012-70

may be required by the Regional Director to fund the [Trust Account] in the sum of
$9,163,566.42” and that rig downtime costs were “appropriately accounted for in
[BOEM’s] Schedule A” as “well costs.”**

Taylor sought to establish by letter dated September 6, 2011, that its actual
decommissioning costs were greater than previously documented by at least
$27,555,783.37, but it did not seek disbursement of Trust Account funds for any of
that work.®> Rather, it sought to establish that BOEM wrongly concluded in its
August 19, 2011, letter, that Taylor’s actual costs were less than the total of Trust
Account funds disbursed and insurance proceeds received. Taylor therefore renewed
its request for rig downtime costs, $13,057,394.12, less a rig credit of $2,623,489, for
a net Trust Fund disbursement of $10,433,905.12.

BOEM responded to Taylor’s renewed disbursement request by asking it to
resubmit supporting documentation “in a well-specific manner” so that “each cost is
clearly associated with a well.”*° Taylor replied by resubmitting its August 2011
disbursement request, accompanied with a detailed explanation of “why Taylor is
entitled to the amount requested in the August 15, 2011 disbursement request.” *”
Taylor asserted BOEM properly included insurance proceeds of $7,599,729.05 for
Authorization for Expenditure (AFE) 28040 on its Schedule A but erroneously
omitted the $40,934,233.31 in Costs Incurred for that AFE, “which provided the basis
for Taylor’s claims for [those] insurance proceeds.” ** It explained its costs were not
“specifically allocated to each well as it is not practical to do so nor is it necessary
since all costs relate, in the aggregate, to the relief well effort.”*” However, Taylor
“substantiated” only $27,555,783.37 of these added costs,” by providing proof of full
payment for all such costs, including checks or electronic payments to vendors.”

 

Td.

35 See Taylor letter to BOEM dated Sept. 6, 2011, AR 71.

°° BOEM email to Taylor dated Sept. 9, 2011, AR 68.

°? Taylor Letter to BOEM dated Nov. 2, 2011, AR 28.

°° Taylor Letter to BOEM dated Nov. 2, 2011, Ex. 1 at 4, AR 36; see id. at 3-4, AR 35-
36.

39 Id. at 3, AR 35; see id. (“It makes no difference if the costs are allocated to the nine
wells individually or reflected in total since the total costs for the relief activity will
equal $341,285,209.72 under either method.”).

4° See id. at 4-5, AR 36-37; see also id. at 4 n.1 (BOEM omitted other, “relatively
small,” costs incurred by Taylor), 5 (“Taylor could support the full approximately $40
million in costs that BOEM improperly excluded from [Costs Incurred].”).

‘! See Trust Agreement, § 4.2 (“Prior to release of funds for completion of . . . Work,
proof of full payment to all contracts may be required.”); Disbursement Agreement

193 IBLA 175
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 10 of 20

IBLA 2010-12 & 2012-70

Taylor explained it was “entitled to the full amount of its requested
disbursement for the relief well effort [related to the nine wells] because it is still
entitled to the disbursements up to the Trust [Account] Allocation limit [in Schedule
A] and further because the total of its actual costs far exceeds the Trust [Account]
Allocation limit plus insurance proceeds.” According to Taylor:

BOEM and Taylor are in agreement that Taylor is entitled to receive the
full amount of disbursements to which it is entitled under the Trust
Agreement for an activity if it can demonstrate that the total cost of the
work completed [$327,906,759.85] exceeds the total allowable Trust
Account Disbursement for that activity [$229,500,000] by an amount
that is greater than the insurance proceeds received for that same work
[$91,430,819.90].!

In effect, Taylor argued that it incurred costs to drill these nine wells that were
sufficient to entitle it to the insurance proceeds and the entire Schedule A amount for
the nine wells.

BOEM’s 2011 Decision

BOEM denied Taylor’s resubmitted request for an additional disbursement due
to adjusted rig downtime costs on November 7, 2011. BOEM concluded that
additional Trust Account disbursements of $14,039,766.00 could be made for rig
downtime costs for five of the nine wells (IW-4, IW-10, IW-11, IW-13, and IW-17)
because their disbursements had not yet reached the $25.5 million per well cap.™
However, BOEM determined Taylor was required to return $17,920,228.74 of the
$25.5 million in disbursements from the Trust Account for one of these nine wells
(IW-21) because it had been overcompensated by that amount due to its receipt of
insurance proceeds that were allocated to the plugging and abandoning of that well.

 

Part V. A.1 (“[Taylor] will provide documentation, including copies of checks or proof
of electronic payment to vendors, to support each request for disbursement of Trust
Funds when the work pursuant to any AFE is completed.”).

* Taylor Letter to BOEM dated Nov. 2, 2011, Ex. 1 at 4, AR 48.

* Td, at 1.

“4 2011 Decision at 2.

193 IBLA 176
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 11 of 20

IBLA 2010-12 & 2012-70

Since the amount Taylor needed to return was more than it was entitled to receive
for rig downtime costs, BOEM denied Taylor’s request.”

In reaching its conclusion regarding excess disbursements, BOEM started with
the schedule attached to its denial of Taylor initial request for rig downtime costs,
which showed Costs Incurred for all nine wells totaling $300,350,976.48. BOEM
“accepted” $27,555,783.37 in additional costs that were substantiated by Taylor in
requests dated September 6 and November 2, 2011, which then totaled
$327,906,759.87." BOEM allocated these added costs equally to all nine wells, as
well as insurance proceeds already received for that additional work, because “Taylor
has repeatedly stated that the $27+ million in costs . . . applies equally to all wells.”

BOEM determined total disbursements made to date with respect to each of
the nine wells. BOEM calculated that disbursements for three wells (IW-1, IW-16,
and IW-19) reached the $25.5 million per well cap; disbursements for five wells (IW-
4, IW-10, IW-11, IW-13, and IW-17) were less than the cap: and that disbursements
for one well (IW-21) exceeded the cap. BOEM concluded, “but for the situation
arising out of IW 21, BOEM could disburse to Taylor the amounts representing the
differences between the maximum permitted and the amount already disbursed,”
$14,039,766.99, which was more than the amount requested by Taylor.”

BOEM noted the IW-21 well received disbursements from the Trust Account
that totaled its $25.5 million cap,” yet it was entitled to only $7,579,771.26 under
the Agreements because of Taylor’s insurance proceeds,”' which meant Taylor had
been overcompensated by $17,920,228.74:

 

45 Td. at 3; See SOR at 11 (“The issues in the 2009 Decision did not become
completely relevant until BOEM denied Taylor’s disbursement requests in the 2011
Decision.”).

“© Td. at 2 (citing BOEM Letter to Taylor dated Aug. 19, 2011, Schedule A, AR 276).
Td.

“8 Id.; see Taylor Letter to BOEM dated Nov. 2, 2011, Ex. 1 at 3, AR 35).

* 2011 Decision at 2; see Answer at 19-20.

5° See Answer at 19 (“Th[e] over-disbursement [of $25.5 million] may have occurred
because IW 21 was the first IW completed, therefore the full $25.5 million may have
been disbursed before Taylor had received all its insurance proceeds.”).

°! See Trust Agreement, § 4.1 (Disbursements for Obligations performed) (“No
disbursements will be given for amounts reimbursed to [Taylor] by insurance
proceeds.”).

193 IBLA 177
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 12 of 20

IBLA 2010-12 & 2012-70

Costs Incurred for IW 21 were $58,851,826.46, but Taylor received
insurance proceeds of $51,272,055.20 for IW 21, leaving it eligible for
the difference of $7,579,771.26 to be disbursed from the Trust
[Account]. But, Taylor has already received the full $25,500,000 for
IW 21. Therefore, when Taylor should have received only $7+ million
from the Trust [Account] for IW 21, it received $25,500,000, and the
difference between these two numbers — $17,920,228.74 — represents an
overpayment to Taylor, which is owed to the Trust [Account]. When
combined with a Rig Credit of $2,623,489.00, owed to the Trust
[Account] [by reason of prior disbursements from the Trust Account], a
total of $20,543,717.74 is owed back to the Trust [Account].[*7]

In sum, Taylor was entitled to rig downtime costs of $14,039,766.99 from the Trust
Account for 5 wells, but it owed the Trust Account, $20,543,717.74, for this well.
BOEM therefore denied Taylor’s request for disbursement of rig downtime costs but
stated it was not then demanding Taylor to “pay into the Trust [Account] the overage
amount of $6,503,951.74.”""

Taylor timely appealed from the 2011 Decision. The Board initially suspended
its consideration of this appeal by Order dated April 2, 2012. Taylor reported
that its Trust Account had a balance of “over $432 million” on May 27, 2016, which
was significantly more than the BOEM estimate to complete all remaining Obligations
under the Trust Agreement (i.e., plug and abandon 16 wells for $408 million ($25.5
million per well) and remove contaminated soil for $13 million).”*

DISCUSSION

These consolidated appeals raise two basic questions: (1) whether Taylor was
entitled to an offset of its supplemental deposits under the Bond Agreement; and
(2) whether Taylor was entitled to additional Trust Fund disbursements for rig
downtime costs under the Disbursement and Trust Agreements. We first identify the
legal standards applicable to our interpreting these Agreements and then address the
issues raised on appeal.

 

w
i)

2011 Decision at 3 (emphasis added) (footnotes omitted).
3 Id.
54 SOR at 23; see Reply at 5; Trust Agreement Schedule A.1, A.5.

193 IBLA 178
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 13 of 20

IBLA 2010-12 & 2012-70

I. Legal Standards for Interpreting Contracts

[1] The Agreements were entered into by and between Taylor and the United
States of America.*° As such, they are treated the same as any contract wholly
between private parties that are subject to common-law principles of contract law,
which are equally binding on the United States.*° As we held with respect to a
Federal oil and gas lease: “The Board’s task when faced with the construction of a
lease is to determine and give effect to the intent of the parties as disclosed by the
language used, construing the document as a whole and ascribing to the contract
language its ordinary and commonly accepted meaning.””” The intent found within
the four corners of their contract will control unless its provisions are ambiguous (ie.,
“reasonably susceptible to at least two different meanings”).”* In adjudicating
contract disputes between a bureau of the Department and a private party, it is for
this Board to interpret contract language, terms, and conditions, as we owe no
deference to a bureau’s “technical determinations” or “legal interpretations” because
it is our interpretation of the law, facts, and contract that is entitled to deference by
the Federal Courts.®’ In other words, the Board exercises de novo review in reading,

 

55 See Trust Agreement at 1 (“[the United States] acting by and through [BOEM]”);
Disbursement Agreement at 1 (“[the United States] acting by and through [BOEM]”);
Bond Agreement at 1 (“the United States] through its authorized officer, The
Regional Director, Gulf of Mexico OCS Region, [BOEM].”).

© See Answer at 12; El Paso Natural Gas Col., 156 IBLA 330, 336 (2002); Eason v.
BLM, 166 IBLA 292, 295 (2005); PetroCorp, 152 IBLA 77, 84 (2000); ASARCO, Inc.,
116 IBLA 120, 126 (1990); Walch Logging, Co., Inc. v. Ass’t Area Director, 90 I.D. 88,
95, 11 IBLA 85 (1983); see also Mesa Air Group, Inc. v. Department of Transportation,
87 F.3d 498, 503-04 (D.C. Cir. 1996); Rosebud Coal Sales Co., Inc. v. Hodel, 667 F.2d
949, 951 (10th Cir. 1982).

57 Linmar Petroleum Co., 153 IBLA 99, 106 (2000) (citations omitted); accord Priority
Energy, LLC, 186 IBLA 363, 386 (2015); see Eason v. BLM, 166 IBLA at 295; Koniag,
Inc., 135 IBLA 41, 47 (1996); Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733,
743 (9th Cir. 2014), cert. denied, 135 S. Ct. 477 (2014).

°° Eason v. BLM, 166 IBLA at 295 (quoting Corbin on Contracts, § 24.7 (1998)); see
id. (“[A]mbiguity does not exist merely because the two parties disagree as to the
meaning of a term.”); William J. Thoman, 155 IBLA 266, 267 (2001).

*° Statoil Gulf of Mexico LLC, 42 OHA 261, 289 (2011) (citing Chevron U.S.A., Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837 (1984)); see Answer at 11
(citing Shamrock Metals, LLC, 184 IBLA 1, 3-4 (2013) and IMC Kalium Carlsbad, Inc.
v. Interior Board of Land Appeals, 206 F.3d 1003, 1009-10 (10th Cir. 2000)).

193 IBLA 179
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 14 of 20

IBLA 2010-12 & 2012-70

interpreting, applying, and issuing a final decision for the Department on the proper
interpretation of that contract

II. Taylor was Not Entitled to an Offset of its Supplemental
Trust Fund Deposits under the Bond Agreement.

BOEM stated it did not believe Taylor was entitled to any offset of its
supplemental deposits under the Bond Agreement because “Taylor has not yet
completed any phase of the ‘Work,’ as defined by the Trust Agreement.”” It then
rejected Taylor’s proposal to keep all insurance proceeds and disbursements (in lieu
of taking any deposit offset) because “[Taylor] may only retain insurance proceeds if
they do not duplicate a disbursement that has been made from the Trust Account.””!
BOEM reasoned that by requiring Taylor “to forego disbursements for amounts
reimbursed by its insurance company,” BOEM is compensated “for the risk it has
taken that [Taylor] will be unable to complete the work required by the agreements,
and [BOEM] will need to complete it, likely at a higher expense than anticipated by
the agreements.””

Taylor claims it was entitled to an offset under the Bond Agreement because it
“fully completed one commitment and an agreed-upon interim completion of a
second obligation prior to the deadlines to make supplemental deposits[.]”** BOEM
agrees with Taylor that it completed pipeline decommissioning under the Trust
Agreement, for which it received Trust Fund disbursements of $3 million and $1.25
million in insurance proceeds, but since it received the full disbursement under Trust
Agreement Schedule A.4 ($3,000,000), no “offset” and reduction in funding was
required or permitted under the Bond Agreement.” As to Taylor’s claim to an

 

°° 2009 Decision at 2.

®! Id. (citing Bond Agreement § 2.4 and Trust Agreement § 4.1); see id. (“[If a Trust
Fund disbursement] is later duplicated by insurance proceeds, [Taylor] must return
that disbursement.”).

® Id. at 2-3; but see Trust Agreement § 4.3 (Individual costs incurred in the
performance of Obligations in excess of the amounts shown on Schedule A shall be
the full responsibility of [Taylor], and no Trust Funds shall be disbursed to cover any
such costs.”); Bond Agreement § 2.8 (“[BOEM retains the] right to require additional
bonding to guarantee performance of Taylor’s obligations to plug and abandon the
wells... “).

6 SOR at 3; see id. at 9 (“BOEM concurred with Taylor’s certification of the
completed work (save the one step for IW-21 to be completed at a later date), and
authorized disbursement to Taylor corresponding funds from the Trust Account.”).

64 See Answer at 13-14; see Trust Agreement Schedule A.4 ($3,000,000).

193 IBLA 180
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 15 of 20

IBLA 2010-12 & 2012-70

“offset” for interim completion of the IW-21 Well, BOEM stated no offset was
warranted until the decommissioning of that well is “completed.””

A. Taylor was Not Entitled to an Offset Based on Pipeline Decommissioning.

We read the Trust and Bond Agreements as reflecting the parties’ intent to
ensure that Trust Funds would be available to pay the estimated cost to complete all
work under the Trust Agreement. Simply stated, total deposits under the Bond
Agreement for completing all Obligations under the Trust Agreement ($666,280,000)
equaled the amount estimated by BOEM in its 2008 Areawide Bond ($466,280,000)
and 2007 Supplemental Bond ($200,000,000) Orders.*° As work is completed under
the Trust Agreement, disbursements are made to Taylor up to the estimated cost of
the Work, which would reduce the corpus of the Trust Fund by no more than that
cost estimate, leaving sufficient funds to make disbursements when all other Work is
completed. As Taylor correctly states in reply, the intent of the parties in the
Agreements is for the Trust Account always to “have a declining balance.”””

Section 2,3 if the Bond Agreement states:

Taylor will seek reimbursement from available insurance policies
of all funds it spends performing the work required under [Trust
Agreement Schedule A]. Taylor will not be entitled to payment under
the Trust Agreement for costs reimbursed by insurance companies, but
the amount of the deposits required section 2.3 shall reflect an offset
equivalent to the amount designated for work in Schedule A when that
work is completed with funds from any source.

We read Bond Agreement § 2.4 as addressing what happens if an Obligation under
the Trust Agreement is completed with insurance proceeds before a supplemental
deposit need be made to the Trust Fund. Thus, a supplemental deposit could be
offset by those insurance proceeds because no Trust Funds would be disbursed for
that same work. Since the Trust Fund disbursed the full amount available under
Trust Agreement Schedule A.4 ($3 million), there were no Obligations to offset with
insurance proceeds under the Bond Agreement.** Although pipeline

 

Answer at 16; see id. at 18 (quoting SOR at 9); supra note 50.

°° See Bond Agreement, §§ 1.1, 1.5, 2.1, 2.2, 2.3; Trust Agreement.

°? Reply at 4.

Trust Agreement § 4.1 (“[Trust Fund disbursements are made] based upon a
corresponding reduction of the Obligations in accordance with Schedule A.”); see id.
§ 1.2(d) (“Obligations’ shall mean the duties and costs of [Taylor,] as set forth in

193 IBLA 181
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 16 of 20

IBLA 2010-12 & 2012-70

decommissioning costs were more than $4.25 million, the Trust Agreement clearly
states Taylor is “fully responsible” for all pipeline decommissioning costs that exceed
$3 million.” Thus, under our reading of the Agreements, Taylor could retain and use
insurance proceeds to defray costs that exceed available disbursements under the
Trust Agreement, but not to offset supplemental deposits under the Bond Agreement.
Allowing an offset here for the $1.25 million Taylor received in insurance proceeds?
would underfund the Trust Fund, leaving $1.25 million less in the Trust Fund to
cover the estimated cost to complete all remaining work and satisfy all Obligations
under the Trust Agreement. Although this appears to be the crux of Appellant’s claim
on appeal, we find no support for that result from our reading of the Agreements
and, therefore, conclude that Taylor was not entitled to a deposit offset based on its
receipt of insurance proceeds to decommission its pipelines.

B. Taylor was Not Entitled to an Offset Based on Partially Completed Work on
the IW-21 Well.

Taylor claims it was entitled to an offset for the “agreed-to interim completion
of IW-21,” an intervention/relief well for plugging and abandoning the A-21 well.”
The Bond Agreement states Taylor is entitled to offset its supplemental deposits
“equivalent to the amount designated for work in Schedule A when that work is
completed with funds from any source” (e.g., Trust Fund disbursements, insurance
proceeds, or retained earnings).”’ Until work is completed and an Obligation is
satisfied under the Trust Agreement, there can be no offset under the Bond
Agreement. In this case, there is no indication that the IW-21 Well was permanently
plugged and abandoned, a condition precedent to Taylor claiming an offset for that
work. We therefore conclude that Taylor was not entitled to a deposit offset under
the Bond Agreement based on its interim completion of the IW-21 Well.

Although its work at the IW-21 Well was not yet complete, Taylor claims it
was nonetheless entitled to a deposit offset for completing “a phase of the Work”
under the Trust Agreement.” According to Taylor, a phase of work includes entering

 

Schedule A attached hereto arising pursuant to the terms of the Leases and applicable
federal regulations related to such Leases.”).

° Trust Agreement § 4.3, Payment of Obligation Costs in Excess of the “Schedule A”
Cost Estimates; see Trust Agreement Schedule A.4 (Remove decommissioned
pipelines - $3,000,000).

7° SOR at 16; see supra note 6.

71 Bond Agreement § 2.4.

7 SOR at 18 (citing Trust Agreement § 4.2); see Trust Agreement § 4.2, Partial
Payments for Work Phase completion (“Upon [Taylor]’s presentation to [BOEM] of

193 IBLA 182
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 17 of 20

IBLA 2010-12 & 2012-70

into a drilling rig contract for a particular well, which meant it was entitled to an
offset of up to $12,750,000 for that phase of the work on the IW-21 Well.””
Regardless of its entitlement to a partial payment under the Trust and Disbursement
Agreements, we do not find Taylor was entitled to an offset under the Bond
Agreement. We do not read their partial payment provisions as being the same as or
equivalent to “completed” work under the Bond Agreement or that such was the
intent of the parties when they entered into the Agreements.”* We therefore reject
Taylor’s claimed entitlement to an offset based on its completing only part of the
work and only partially satisfying its Obligations under the Trust Agreement.

I. Taylor was not Entitled to Trust Fund Disbursements for Rig Downtime.

BOEM agrees Taylor is entitled to disbursements from the Trust Account for
rig downtime costs because they are legitimate decommissioning expenses under the
Agreements. But it denied Taylor’s request to disburse Trust Account funds as
reimbursement for these costs because it found “Taylor was actually
overcompensated by the Trust [Account] in the amount of $6,503,951.74 for
plugging and abandonment work so far completed” under the Agreements.”

Based on its allocation of costs between the nine wells that were
decommissioned by the time of its 2011 Decision, including the roughly $27.5 million
in additional costs substantiated by Taylor on September 6 and November 2, 2011,
BOEM found Taylor incurred costs of $58,851,826.46 for plugging and abandoning
the IW-21 well. BOEM also found, by engaging in a similar allocation of insurance
proceeds for the additional work substantiated by Taylor, that it received a total of
$51,272,055.20 in insurance proceeds for the plugging and abandonment of the IW-

 

an executed contract for a phase of the Work as identified in the Plan, [Taylor] shall
be entitled, with the written concurrence of [BOEM], to receive one-half (1/2) of the
sums allocated for such Work in Schedule A, which shall be released from the Trust
Funds to [Taylor].”).

73 SOR at 18 (quoting Disbursement Agreement); see Disbursement Agreement §1.A
(“At the time that [Taylor] executes a contract for drilling rig, thereby becoming
legally bound to make all payments required under that contract, it may submit a
request for disbursement of one-half of the cost for the drilling rig for the full term of
the contract.”).

7* See Answer at 18 (“As Taylor admits in its SOR [at 9], at the time of the 2009
Decision, Taylor had ‘completed all but one step to plug and abandon the first well[.]
Therefore, as Taylor had not yet completed a phase of work, it could not take an
offset against its supplemental deposit.”).

”S Decision at 3.

193 IBLA 183
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 18 of 20

IBLA 2010-12 & 2012-70

21 well. Thus, insurance proceeds covered the total costs for decommissioning the
IW-21 well except for $7,579,771.26. But since the Trust Account had disbursed
$25,500,000 to Taylor for that work, BOEM determined the Trust overcompensated
Taylor for decommissioning the IW-21 well under the Trust Agreement by the
difference, $17,920,228.74.

Taylor argues that it is entitled, under the Disbursement Agreement, to the
requested disbursement for rig downtime costs, “[s]ince [it] received less than the
allotted $25.5 million from Trust [Account] disbursements on these five wells [IW-4,
IW-10, IW-11, IW-13, and IW-17] that Taylor plugged and abandoned.”” Taylor
requested “additional disbursements for these wells for rig down[]time in an amount
of $10,433,905.12.”” But Taylor ignores the fact that it was required to reimburse
the Trust Account $17,920,228.74 for overcompensation on the IW-21 well. Under
the Agreements before the Board, we conclude that BOEM correctly determined
Taylor was not entitled to additional disbursements from the Trust Account for these
nine wells.

Taylor was entitled by the Agreements to reimbursement of its substantiated
costs to plug and abandon the IW-21 well to the extent they exceed insurance
proceeds for that work, which was only $7,579,771.26. But since Taylor had already
been reimbursed the maximum allowed by the Trust Agreement for that well,
$25,500,000, BOEM properly determined under the Agreements that Taylor was
required to return the difference to the Trust Account, $17,920,228.74, as
overcompensation or an overpayment. When the rig credit of $2,623,489 that
Taylor admittedly owed the Trust Account is added to that amount, Taylor then owed

 

76 SOR at 19 (emphasis added).

”” Id.: see id. at 23 (“Under the plain language of the Trust Agreement, Taylor is
entitled to reimbursement of the[] [rig downtime] costs because the total
‘compensation’ to Taylor is less than $25.5 million for the IW-4, 10, 11, 13, and 17
wells.”).

78 See Answer at 19 (“Because of th[{e] prohibition [of duplicative disbursements and
insurance proceeds], for work done on IW 21, BOEM had authority to disburse only
the difference between actual costs and the amount reimbursed by insurance
proceeds.”), 22 (“[I]f Taylor received insurance proceeds for Schedule A work on a
particular well, but then received the full $25.5 million disbursement for the same
well, any amount of the disbursement that was duplicated by the insurance payment
would need to be returned to the Trust. For example, if Taylor expended $55.5
million on a well and received $50 million in insurance proceeds for that well, it
would be entitled to only the difference, i.e., $5.5 million, from the Trust. .. . [I]t
would have to repay the Trust $20 million.”).

193 IBLA 184
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 19 of 20

IBLA 2010-12 & 2012-70

the Trust Account $20,543,717.74. Offsetting that amount by the $14,039,766 in rig
downtime costs to decommission five wells (IW-4, IW-10, IW-11, IW-13, and IW-17),
leaves Taylor owing $6,503,951.74 to the Trust Account.

BOEM’s 2009 and 2011 Decisions reflect a proper construction of the
Agreements. BOEM interpreted the Agreements as requiring the Trust Account to
remain fully funded. As BOEM states:

The funds in the Trust Account are encumbered funds, to be used to
fulfill Taylor’s decommissioning obligations — obligations Taylor
knowingly assumed when it became a lessee on its . . . [OCS]

leases. ... BOEM has no access to the Trust [Account] funds for its
own use. The money can only be expended to decommission the
[offshore] ... site. Withholding money in the Trust [Account] actually
benefits Taylor by putting at Taylor’s disposal funds to continue
decommissioning the [offshore] . . . site, because Taylor continues to be
obligated to do so.'”

The ultimate aim of the Trust Account is to ensure that, regardless of the future
financial solvency of Taylor or the availability of insurance proceeds from Taylor’s
private insurer, all of the work necessary to remove, plug and abandon, and
otherwise fully decommission all of the wells, platform, pipeline, and other offshore
facilities is completed. Once that work ends, the remaining funds in the Trust
Account, including any and all funds that are not currently allocated to any future
decommissioning work, will be returned to Taylor.*” We thus conclude that the
2009 and 2011 Decisions fully comport with the plain language and intent of the
Agreements.

CONCLUSION

We conclude that the Regional Director properly denied Taylor’s requests to
retain insurance proceeds, together with disbursements, in lieu of offsetting them
against the final supplemental deposits to the Trust Account. We further conclude
that the Regional Director properly denied the disbursement of Trust Account funds
for rig downtime costs related to the decommissioning of the Mississippi Canyon
Blocks 20/21 and South Pass Block 73 platform, wells, pipeline, and other offshore
facilities, situated on its OCS oil and gas leases.

 

Answer at 3-17.
°° See Reply at 2 (“[T]here are over $10 million of funds in the Trust Account
allocated to the performance of none of the remaining obligations in Schedule A”), 5.

193 IBLA 185
Case 2:18-cv-14065-GGG-MBN Document 1-4 Filed 12/20/18 Page 20 of 20

IBLA 2010-12 & 2012-70

Accordingly, pursuant to the authority delegated to the Board of Land Appeals
by the Secretary of the Interior, 43 C.F.R. § 4.1, we affirm both the 2009 Decision
and the 2011 Decision.

  
   
 

 

Jamei se secesee
im e Judge

I concur:

roma Khost

{pines F. Roberts
cting Chief Administrative Judge

193 IBLA 186
